Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-30 are pending in the application. Claims 11-30 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 15th, 2021.

Claim Construction
Claim 11 is the only independent claim and requires the presence of a compound (or salt) as a solid. Dependent claim 15 recites particular forms that can each contain as a component the solid of claim 11. Claim 28, however, depends from claim 15 and recites that the composition “is in the form of” certain options where the options of claim 28 are not recited as options in claim 15. Nevertheless, each of the options of claim 28 could be a sub-category or claim 15 since, for instance, each of a lotion, drop, etc. could have the required solid compound suspended and also be considered a “suspension” falling within the scope of parent claim 15. Therefore, claim 28 is still a proper dependent claim under 35 USC 112(d); however, it appears that claim 28 may have been intended to depend from claim 14 or that the options of claim 28 were intended to be recited within claim 15. Regardless, in view of the only independent claim requiring the presence of a solid, the Examiner has interpreted the dependent claims to similarly require the presence of a solid within any of the various types of formulations.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/495,013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Instant claims 28 and 29 are not supported by the parent application. Instant claim 28 is directed to pharmaceutical compositions in the form of “a lotion, drop, liniment, paste, cream or ointment.” Parent claim 15 is directed to a pharmaceutical composition in the form of “a tablet, powder, granule, capsule, slurry, a suspension, aerosol or a semi-solid.” As discussed above, claim 28 does not appear to be improper under 35 USC 112(d); however, its dependency upon claim 15 results in permutations of compositions that are not suggested in the parent application. For instance, instant claim 28 could be in the form of a lotion that is also in the form of a capsule, i.e. a lotion contained in a capsule. While the parent application is generic to any type of composition, the parent application fails to disclose with any specificity the current combinations/permutations. The parent application discloses the following regarding certain types of compositions on page 20:

    PNG
    media_image1.png
    87
    665
    media_image1.png
    Greyscale

The types of formulations cited above are recited in instant claim 15. The parent application further discloses the following on page 22:

    PNG
    media_image2.png
    91
    667
    media_image2.png
    Greyscale

The parent application discloses the types of compositions recited in claim 28 as topical formulations. There is no disclosure that suggests hybrid compositions that would be embraced by the various combinations found in claim 28, such as a lotion within a capsule. See In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA) 1967) which supports that the original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. Furthermore, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir.2000) notes that with respect to In re Ruschig, that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”  
	For this reason, the earliest effective filing date of claims 28 and 29 is November 15th, 2021. Furthermore, the instant application should be relabeled as a continuation-in-part if the subject matter of claims 28 and 29 is maintained.

Claim Objections
A comma appears to be missing after “a fatty acid” in the second to last line of claim 29.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 30 recites a “method of protecting normal cells” plural but the active step recites “contacting the cell”. It is unclear if claim 30 should be interpreted to require contacting multiple cells or only a singular cell.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2016/100542 A1 by Boyd et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Boyd et al. teach the following reaction on page 123:

    PNG
    media_image3.png
    216
    871
    media_image3.png
    Greyscale
.
The central compound is recited in instant claim 11 as (Z)-2-(5,6-dimethoxy-2-methyl-1-(3,4,5-trimethoxybenzylidene)-1H-inden-3-yl)acetic acid.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art teaches the preparation of the compound but does not explicitly teach that the compound was obtained as a solid. Claims 12 and 13 are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches the conditions of sodium methoxide in methanol at 90°C above the reaction arrow; however, the specific manipulations are not listed in the prior art for the compound 145. The prior art, however, teaches multiple examples where the same reaction is occurring, i.e. the reaction of an indene with an aldehyde with sodium methoxide in methanol. In paragraph [0689] on page 116, the prior art teaches a reaction where the product was obtained as a yellow solid. In paragraph [0694] on pages 117-118, the prior art teaches a reaction where the product was obtained as a bright yellow solid. In paragraph [0698] on page 119, the prior art teaches a reaction where the product was obtained as a bright yellow solid. Accordingly, a person having ordinary skill in seeking to prepare the compounds disclosed in Boyd et al. would have been motivated to use the synthetic conditions disclosed for the same type of reaction that each involve obtaining the product as a solid.
	Regarding instant claims 12 and 13, the prior art teaches generation of a carboxylic acid in the presence of sodium methoxide that would be expected to yield the sodium salt; however, the salt would not necessarily be solid as required by claim 1. The prior art, however, teaches Example 8 on pages 117-118 that results in the production of the following compound ((Z)-2-(5-methoxy-1-(3,4,5-trimethoxybenzylidene)-2-methyl-1H-inden-3-yl)acetic acid):

    PNG
    media_image4.png
    520
    412
    media_image4.png
    Greyscale
.
The compound has the analogous structure to the compound of instant claim 11 except for the presence of a methoxy group at the 6-position of the indene ring. The prior art teaches (after reaction of an aldehyde and indene with sodium methoxide in methanol): “The reaction mixture was cooled in a freezer for 2 h, the precipitate collected by filtration, and washed with acetone to give a yellow solid, which was then suspended in 500 mL of dichloromethane, neutralized with hydrochloric acid and washed with water (200 mL×3).” Accordingly, the prior art teaches an intermediate step with a solid was obtained that was subsequently neutralized, corresponding to the sodium salt of the compound depicted immediately above. At least since the structure above appears to be the closest structurally relevant synthesis example, a person having ordinary skill in the art would have been motivated to follow the synthesis of Example 8 when preparing compound ADT-145.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/170410 A1 by Allani et al., which was published September 20th, 2018. As discussed above, the effective filing date of claims 28 and 29 is November 15th, 2021. The prior art was published more than one year before the effective filing date of claims 28 and 29.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Allani et al. teach (title) “derivatives of sulindac” for use in the protection against oxidative damage. As an embodiment, the prior art teaches compositions on page 46:

    PNG
    media_image5.png
    120
    620
    media_image5.png
    Greyscale

The composition above comprises the compound of instant claim 11.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches compositions but does not teach an explicit example where the composition would read on instant claims 28 and 29. For instance, claim 28 embraces pastes, creams and ointments and where parent claim 15 embraces suspensions. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches specific types of compositions beginning on page 20 including the following on page 22:

    PNG
    media_image6.png
    137
    805
    media_image6.png
    Greyscale

The prior teaches creams, ointments and pastes that can be in suspension. In the interest of determining which particular type of composition would be optimal for treating patients, a person having ordinary skill in the art would have been motivated to test the types of compositions taught in the prior art including creams, pastes and ointments in suspension (i.e. where the compound is a solid) that would be embraced by claim 28. Furthermore, the prior art teaches the various additional components recited in claim 29 on pages 22-23 in the same paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,186,534 in view of Berge et al. J. Pharm. Sci. 1997, 66, pages 1-19 and in further view of U.S. Patent PGPub No. 2009/0326073 A1 by Weissbach et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite overlapping subject matter relative to the instant claims. Claim 1 of the patent is drawn to a pharmaceutical composition comprising the same compound of instant claim 11 and where dependent claim 10 of the patent recites forms that would be solids such as a powder. Regarding instant claims 12 and 13, claim 1 of the patent generically refers to pharmaceutically acceptable salts but does not specify the sodium salt of claim 13. A person having ordinary skill in the art, however, would have been familiar with common salt forming agents and where Berge et al. teach common salt forming agents including sodium, which is the most common of cations in Table I on page 2 and would be relevant to the instantly claimed compound having a carboxylic acid group. Claim 1 of the patent recites a pharmaceutically acceptable carrier as required by instant claim 14. The forms of instant claims 15, 16, 22 and 27 are recited in claim 10 of the patent. Regarding instant claims 17, 18, 21, 23, 24, 28 and 29, claim 12, 13, 14, 28, 25, 15 and 17 of the patent, respectively, recite analogous limitations. Regarding instant claims 29 and 30, claim 8 of the patent recites a method of inhibiting production of ROS in a cell and claim 9 of the patent recites methods of protecting cells from oxidation damage.
Regarding instant claims 19 and 20, these claims limit the identity of the binder or lubricant but would not exclude embodiments comprising a disintegrant as recited in claim 13 of the patent. Regarding claim 25, the claims of the patent are generic to a lipophilic vehicle in claim 28 but do not specify the types instant claimed. A person having ordinary skill in the art would have at least been motivated to practice commonly used systems. Weissbach et al. teach compositions comprising sulindac and structural analogs (abstract) and teach the following on page 13:
[0200] Pharmaceutical formulations for parenteral administration include aqueous solutions of the active compounds in water-soluble form. Additionally, suspensions of the active compounds may be prepared as appropriate oily injection suspensions. Suitable lipophilic solvents or vehicles include fatty oils such as sesame oil, or synthetic fatty acid esters, such as ethyl oleate or triglycerides, or liposomes. Aqueous injection suspensions may contain substances which increase the viscosity of the suspension, such as sodium carboxymethyl cellulose, sorbitol, or dextran. Optionally, the suspension may also contain suitable stabilizers or agents which increase the solubility of the compounds to allow for the preparation of highly concentrated solutions.

The prior art teaches that for parenteral administration (where claim 28 of the patent is directed to parenteral suitable compositions), both the types of lipophilic solvents of instant claim 25 can be used as well as a stabilizer of instant claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626